R. M. Ryan, J.
Defendant, United Bonding Insurance Company (United), is an Indiana corporation licensed to do business in the State of Michigan. It engages in the writing of surety bonds which are usually given to assure the,appearance of a defendant in a criminal proceeding. United became the surety of defendant Havey in a criminal proceeding-before the superior court for the city of Grand Rapids, and on February 5, 1964, it delivered, through an agent, a surety bond in the sum of $20,000 to the clerk of the superior court.
Defendant Havey failed to appear before the superior court on March 24, 1964, the date set for trial, and the default of recognizance was entered upon the court records and the bond forfeited. An *438order estreating was entered on April 3, 1964. The prosecutor moved for summary judgment under CL 1948, § 765.28 (Stat Ann 1954 Rev §28.915).
The record shows that copies of the notice of hearing, motion for summary judgment, affidavit, and the order forfeiting bond and directing prosecution were served upon one Bert Mitchell, agent of United, at his office in Kalamazoo in an apparent attempt to comply with the statute, supra, which provides that notice shall he served upon the surety in person or at his last known place of residence. However, since defendant United is a foreign insurance corporation it is subject to a special statutory provision that as a condition precedent to doing business in this State, it shall appoint the insurance commissioner as its agent for receiving service of process. CLS 1961, § 500.456 (Stat Ann 1957 Rev § 24.1456). GrCR 1963, 105.4 explicitly provides that in cases where the defendant is a foreign insurer, two summonses and a copy of the complaint shall be delivered to or mailed to the office of the commissioner of insurance by registered mail. As there was no attempt to comply with those provisions, the lower court acquired no jurisdiction, and its judgment must he set aside.
Reversed.
Burns, P. J., and Holbrook, J., concurred.